Title: General Orders, 12 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town saturday August 12. 1780
						
							Parole Halifax 
							 Countersigns Keen KeepWatchword Allways ready
						
					
					[Officer] For the Day Tommorrow[:] Brigadier General Stark.
					Two Captains four subs. eight serjeants and one hundred and fifty men from each Wing are to be sent at five ô clock tomorrow morning to Dobbs ferry as a fatigue party under the direction of Colonel Gouvion Commandant of the Corps of Engineers—They are to take their Arms and two days provisions with them.
					The Issuing Commissaries are to deliver Fatigue Rum on Colonel Gouvion’s orders.
					A Drum and fife from the right wing to join the Corps of Sappers and Miners ’till further orders.
					
					The recruits or Drafts who have joined the Army this Campaign are to be divided into two classes the first to consist of those who have been formerly in the continental regiments and those who are in the opinion of their commanding officers sufficiently drilled to mount on the Camp and quarter Guards under the eyes of their officers; These may be permitted to form part of the manœuvring battalions—The remainder to compose the second class who are not to do any duty except to exercise ’till further orders.
					
						After Orders
						Lieutenant Thomas Doyle of the 6th Pennsylvania regiment is appointed Quartermaster to the same from the 13 of July 1778.
						The 1st Pennsylvania Jersey 1st 2d and 4th Massachusetts brigades give each a chain bearer to the Geographer of the Main Army Mr Erskine, they are to be sent to the Orderly Office tomorrow morning eight ô clock.
						The right Wing will give six Masons and a fatigue party of a Serjeant and twelve men to be paraded at the Church tomorrow morning eight ô clock with one days provisions.
						It being of the utmost importance that orders should be regularly and speedily communicated the Commander in Chief directs ’till further orders, that the Inspectors, Brigade Inspectors and Aides attend the Orderly Office daily at 11 ô clock in the morning to receive general orders and communicate the Wing Division or Brigade Orders—And in case any Wing Division or Brigade Orders are to be communicated at any other hour they are to be sent to the Inspectors and Brigade Inspectors who are immediately to Communicate them to the Wings Divisions or Brigades—The most punctual attendance for General Orders is required and Expected.
					
				